Citation Nr: 1711947	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-09 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left hip disability.

2.  Entitlement to service connection for right hip disability, to include as secondary to left hip disability.

3.  Entitlement to service connection for pelvic girdle muscle weakness, to include as secondary to left hip disability.

4.  Entitlement to service connection for low back disability, to include as secondary to left hip disability.

5.  Entitlement to service connection for left knee disability, to include as secondary to left hip disability.

6.  Entitlement to service connection for acquired psychiatric disability, to include a depressive disorder, to include as secondary to left hip disability.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1966 to March 1968.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  By that decision, the RO disallowed claims for service connection for right hip disability, pelvic girdle muscle weakness, low back disability, left knee disability, and acquired psychiatric disability (i.e., a depressive disorder).

In July 2010, the Board remanded the case to the RO for issuance of a Statement of the Case (SOC) addressing the issue of entitlement to service connection for left hip disability.  The Board found that the RO had denied service connection for left hip disability in October 1974, and that the Veteran had filed a timely Notice of Disagreement (NOD), but that no SOC had been issued as required by regulation.  See, e.g., Manlincon v. West, 12 Vet. App. 238 (1999).  Inasmuch as the Veteran was seeking service connection for disability of the right hip, pelvic girdle, low back, and left knee, and for an acquired psychiatric disability, as secondary to left hip disability, the Board deferred action on those claims as inextricably intertwined with the remanded issue.  See, e.g., Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

In March 2011, while the case was in remand status, the RO furnished the Veteran an SOC addressing the left hip issue.  The RO also issued a supplemental SOC (SSOC) that confirmed and continued the prior denial of service connection for disability of the right hip, pelvic girdle, low back, and left knee, and for an acquired psychiatric disability.  Thereafter, the Veteran perfected an appeal of the left hip issue by filing a timely substantive appeal, thereby placing the issue in appellate status.

In February 2016, the Board remanded the matters on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denials and returned the case to the Board.

For the reasons set forth below, the matters on appeal must again be REMANDED to the AOJ.  


REMAND

The Veteran has reported that he received treatment for his left hip from a civilian physician, Dr. P., in 1993.  See Veteran's Application for Compensation or Pension dated in April 1994.  Thus far, it does not appear that any effort has been made to obtain the records of that treatment.  Because those records could contain information germane to the outcome of the Veteran's appeal, efforts must be made to procure them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) due, at least in part, to disability of the left hip.  See, e.g., VA Income-Net Worth and Employment Statement dated in March 1994.  Thus far, it does not appear that any attempt has been made to obtain a copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts must be made to procure them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record reflects that the Veteran was hospitalized in September 1992 at the VA Medical Center (VAMC) in San Juan for a total left hip arthroplasty.  See, e.g., VA examination report dated in July 1994.  The records of that inpatient care have not been procured.  In addition, although the July 2008 rating decision refers to VA treatment records dated from February 15, 2001, to July 23, 2008, the Board is unable to locate any VA treatment records in the electronic claims files dated between March 30, 1994, and May 17, 2002.  Because the missing records, if obtained, could bear on the outcome of the Veteran's appeal, efforts must be made to procure them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

When this case was previously before the Board in February 2016, the Board observed that the presumption of soundness was inapplicable to the Veteran's left hip claim inasmuch as the condition had been noted at the time of his service pre-induction examination in October 1965.  See 38 U.S.C.A. § 1111.  Upon further review, however, and viewing the evidence in the light most favorable to the Veteran, it appears that the condition, in fact, may not have been "noted" at that time, as that term is used in applicable law.

Specifically, although a history of osteochondritis was recorded at the time of the pre-induction examination, entries in the same report also reflect that the Veteran was asymptomatic at present and that his lower extremities were found to be normal.  Given those entries, it is not entirely clear whether the examiner made personal observations about the actual presence of osteochondritis at the time of the examination, or whether he was merely recording a pre-service history of the condition based on the Veteran's own report.  See 38 C.F.R. § 3.304(b) (providing that only such conditions as are recorded in examination reports can be considered as "noted," and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions).  In light of the ambiguity, the Board finds that the presumption of soundness should attach.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102.

In April 2016, a VA physician examined the Veteran and reviewed the record for purposes of providing an opinion in this case.  Because the presumption of soundness was believed to be inapplicable at that time, the examiner was not requested to address the medical questions required to properly determine whether the presumption had been rebutted.  As such, the case must be returned to the examiner for a supplemental report, taking into account any additional information and/or evidence obtained as a result of the development sought above.

Finally, the Board notes that although some Spanish documents have been translated, there remain 11 documents in the record that are written entirely in Spanish or contain untranslated Spanish phrases, as follows: (1) an October 1965 service department form entitled, "Historial Medico," associated with the Veteran's pre-induction examination (two full pages of untranslated material); (2) an undated document entitled, "Certificacion Medica," marked in VBMS as received on February 9, 2007 (one full page of untranslated material); and a number of entries contained in VA medical records marked in VBMS as received on March 17, 2016, including on (4) pages 175 and 176 (two full pages of untranslated material), (5) page 397 (two sentences of untranslated material quoting the Veteran), (6) pages 400 and 401 (nine lines of untranslated material below the heading, "Patient Instructions"), (7) page 415 (nine lines of untranslated material beginning at the top of the page), (8) page 483 (one sentence of untranslated material in the "subjective" portion of the report, quoting the Veteran), (9) page 623 (one untranslated phrase, quoting the Veteran), (10) page 627 (six lines of untranslated material beginning at the top of the page), and (11) pages 636 and 637 (16 lines of untranslated material below the heading, "Patient Instructions").  On remand, these items should be translated into English in order to facilitate the Board's review.

As noted previously, the Veteran's claims pertaining to the right hip, pelvic girdle, low back, left knee, and acquired psychiatric disability are inextricably intertwined with the remanded claim.  See Introduction, supra.  As such, those claims must be remanded as well.
For the reasons stated, this case is REMANDED for the following actions:

1.  Arrange to have the Spanish passages contained in the 11 above-mentioned documents translated into English.  The translations should be associated with the record.

2.  Ask the Veteran to provide a release for relevant records of treatment from Dr. P. in 1993 (as identified on the Veteran's April 1994 Application for Compensation or Pension) and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making that award, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  Take action to ensure that all relevant records of the Veteran's treatment through the VAMC in San Juan are associated with the record, to particularly include any records of inpatient care associated with his total left hip arthroplasty in September 1992; any relevant records dated between March 30, 1994, and May 17, 2002; and any relevant records dated since March 10, 2016; including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

5.  After all of the foregoing development has been completed to the extent possible, make arrangements to provide the record on appeal to the VA physician who previously offered opinions in this case in April 2016.

The examiner should be asked to review the expanded record and prepare a supplemental report addressing each of the following questions:

a.  Is it clear and unmistakable (i.e., manifest, obvious, or undebatable) that a left hip disability existed prior to the Veteran's entry into service?  If so, please identify any such disorder(s).  In so doing, please discuss the medical significance, if any, of the fact that the Veteran reported a history of a left leg fracture when he was examined for service induction in October 1965, and that a history of osteochondritis was then identified, but that it was also noted that he was asymptomatic at present and that his lower extremities were normal.  Please also discuss the medical significance, if any, of the Veteran's documented fall on his left hip during service in September 1966, and subsequently dated in-service records entertaining old Legg-Perthes disease, an old slipped femoral epiphysis, or congenital dislocation or dysplasia as the etiological basis of his complaints.

b.  If it is clear and unmistakable that a left hip disability existed prior to service, is it also clear and unmistakable that any such disorder(s) did not increase in severity during service beyond the natural progress of the condition?  In addressing this question, please discuss the medical significance, if any, of the fact that, following the Veteran's fall on his left hip in September 1966, the physical profile for his legs was changed from L1 to T3; that he was placed on limited duty for six months, with no running or marching; and that his military occupational specialty was changed to cook.  Please also discuss the medical significance, if any, of the fact that the Veteran was evaluated as having "normal" lower extremities at the time of his service separation examination in March 1968, and that he denied experiencing swollen or painful joints on his March 1968 report of medical history.

c.  If it the examiner's conclusion that a left hip disability pre-existed service, is it at least as likely as not (i.e., is it 50 percent or more probable) that a separate disability of the hip became superimposed on the pre-existing disorder during service, to include as a result of the Veteran's reported in-service fall?  If so, please identify the superimposed disability.

d.  Is it at least as likely as not that the total left hip arthroplasty the Veteran underwent in 1992 was related to a disability that had its onset in, or was permanently worsened by, service, to include as a result of the Veteran's reported in-service fall?

If the April 2016 physician is no longer employed by VA, or is otherwise unable to provide the opinions requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions expressed must be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to include obtaining further medical examinations and/or opinions with respect to the Veteran's secondary service connection claims, if service connection for left hip disability is established), the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

